450 F.2d 231
In re GRAND JURY PROCEEDINGS, HARRISBURG, PENNSYLVANIA.In the Matter of Anne Elizabeth WALSH, Appellant.
No. 71-1431.
United States Court of Appeals,Third Circuit.
June 22, 1971.Certiorari Granted Dec. 14, 1971.See 92 S. Ct. 531.

Bernard L. Segal, Louis M. Natali, Jr., Segal, Appel & Natali, Philadelphia, Pa., for appellant.
Robert L. Keuch, Chief Appellate & Civil Litigation Section, Internal Security Div. Dept. of Justice, Washington, D. C., for appellee.
Before McLAUGHLIN, ALDISERT and GIBBONS, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
In this appeal it has been agreed between the parties that this Court's en banc decision in "The Matter of Joques Egan", 450 F.2d 199 is controlling on the identical issue raised by appellant Walsh.  The decision of the District Court is therefore reversed and the matter will be remanded for an Evidentiary Hearing in accordance with the decision of this Court in "The Matter of Joques Egan."